Citation Nr: 1416891	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-14 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for dyshydrotic eczema and dermatophytosis.

2.  Whether new and material evidence was received to reopen a claim for service connection for skin cancer.

3.  Whether new and material evidence was received to reopen a claim for service connection for thyroid cancer.

4.  Whether new and material evidence was received to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for Type II diabetes mellitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, MM, and SM


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (BVA or Board) from March 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In March 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.

The issue of entitlement to service connection for Type II diabetes mellitus and the reopened claim of service connection for COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A May 2003 Board decision denied, in pertinent part, service connection for dyshydrotic eczema and dermatophytosis, and skin cancer.

2.  Evidence received subsequent to the May 2003 Board decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for dyshydrotic eczema and dermatophytosis, and skin cancer.

3.  A June 2006 rating decision denied reopening of a claim for service connection for COPD.

4.  Evidence received subsequent to the June 2006 rating decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for COPD.

5.  A November 2002 rating decision denied a claim for service connection for thyroid cancer.

6.  Evidence received subsequent to the November 2002 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for thyroid cancer.


CONCLUSIONS OF LAW

1.  Evidence received since the May 2003 Board decision is not new and material, and the Veteran's claims of entitlement to service connection for dyshydrotic eczema and dermatophytosis, and skin cancer, are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The June 2006 RO decision that denied the Veteran's application to reopen a claim of entitlement to service connection for COPD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the June 2006 RO decision is new and material, and the Veteran's claim of entitlement to service connection for COPD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The November 2002 RO decision that denied the Veteran's claim of entitlement to service connection for thyroid cancer is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

5.  Evidence received since the November 2002 RO decision is not new and material, and the Veteran's claim of entitlement to service connection for thyroid cancer is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's claim of service connection for COPD, any deficiency as to VA's duties to notify and assist, as to that issue is rendered moot.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in February 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The February 2010 VCAA letter contained the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding reopening a claim.  While the February 2010 letter failed to note the denial of service connection for the disabilities on appeal by the Board in May 2003, the Board notes that the February 2010 letter contains the information required by Kent, in that the letter identified the reasons and bases for the denial of the claimed disabilities.  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.

Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  No other outstanding records have been identified that have not otherwise been obtained.

In regard to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In this case, the Veteran's claim is a claim to reopen and, therefore, VA's responsibility extends to requesting evidence from any new source identified by the Veteran, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran a VA examination if the claim is not reopened.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).

During the March 2012 Board hearing, to assist the Veteran, the undersigned asked questions to determine whether any physicians had linked his disabilities to his military service.  Further, the undersigned also asked questions to help direct the Veteran's testimony concerning the length of time he had noticed the various symptoms.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and Regulations

Pursuant to 38 U.S.C.A. § 7104 and 38 C.F.R. § 3.105, a final decision by the Board may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a Board decision becomes final under section 7104, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

Dyshydrotic eczema, dermatophytosis, and skin cancer.

A May 2003 Board decision denied, in pertinent part, service connection for dyshydrotic eczema, dermatophytosis, and skin cancer.  The May 2003 Board decision observed that the Veteran had developed dyshydrotic eczema of the hands, dermatophytosis of the feet, and skin cancer of basal cell carcinoma of the nose many years after service, and that none of the conditions was caused by any incident of service, including exposure to herbicides during service in Vietnam.

In February 2010 the Veteran submitted an application to reopen the claims of entitlement to service connection for dyshydrotic eczema, dermatophytosis, and skin cancer and the present appeal ensued.

At the time of the May 2003 Board decision, the record included the Veteran's service treatment records.  The Veteran had a cyst from his left cheek removed in February 1971.  On examination in March 1971, he was noted as having a sebaceous cyst of the left malar region, and it was recommended that he wait until returning to the United States from Vietnam service to have the cyst removed.  On his separation examination in April 1971, his head, face, neck and scalp, feet, and his skin were clinically evaluated as normal.

VA medical records from 1990 revealed treatment for various skin conditions.

On VA examination of the skin in October 2001, it was noted that he alleged to have been exposed to herbicides by being in recently sprayed areas.  The examiner commented that the onset of a scaly rash on the hands had been in the early 1980s.  Examination revealed one small area of typical dyshydrotic eczema on the palmar surface of the left hand, without ulceration, exfoliation, crusting, surrounding erythema or edema, or secondary infection; there was no involvement of the feet or toes or any other significant lesion or rash on any part of the skin.  The diagnosis was dyshydrotic eczema involving the palmar surface of the left hand, limited and without sequelae.  The examiner opined that there was no relationship known between dermatophytosis or dyshydrotic eczema and Agent Orange exposure; also there was no relationship between dyshydrotic eczema and porphyria cutanea tarda or chloracne that were known to be related to Agent Orange.  The examiner also stated that dermatophytosis was a fungal infection.  The examiner concluded that it was not likely that the Veteran's dyshydrotic eczema or dermatophytosis were in any way related to Agent Orange exposure.  

A December 2001 VA Agent Orange examination noted that the Veteran continued to have eczema of the hands, treated with topical steroids.

The May 2003 Board decision noted that dyshydrotic eczema, dermatophytosis, and the Veteran's particular skin cancer of basal cell carcinoma were not among the diseases for which service connection may be presumed based on exposure to herbicides in Vietnam, and thus service connection was not warranted under the Agent Orange provisions.  The May 2003 Board decision also noted that dyshydrotic eczema, dermatophytosis, and the skin cancer of basal cell carcinoma were not present during the Veteran's active duty or for many years later, and that the 2001 VA skin examiner had opined that the conditions were not related to service, including Vietnam herbicide exposure.

The additional medical evidence submitted since May 2003 merely shows that the Veteran has current diagnoses of the disabilities on appeal.  None of the additional evidence suggests that the Veteran's skin disabilities and skin cancer were aggravated by or related to service.  The evidence submitted since May 2003 is essentially cumulative of that already of record.  The Court has held that "where it can be said that, all things being equal, the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative."  Paller v. Principi, 3 Vet. App. 535, 538 (1992).  

As for the Veteran's March 2012 Board hearing testimony, the statements made therein have added nothing new or material to his earlier assertions.  In this regard, the Board notes that the Veteran indicated (March 2012 Board hearing transcript, page 8) that no physician has specifically linked his skin problems to his military service.

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claims in May 2003 is not new and material, and reopening of service connection for the disabilities of dyshydrotic eczema, dermatophytosis, and skin cancer is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



COPD

A June 2006 rating decision denied reopening of a claim for service connection for COPD.  The June 2006 RO decision that denied the Veteran's application to reopen a claim of entitlement to service connection for COPD is final.

At his March 2012 Board hearing the Veteran asserted that his COPD is related to (aggravated by) his service-connected ischemic heart disease.  This assertion concerning service connection for COPD on a secondary basis was not claimed by the Veteran at the time of the May 2003 Board and June 2006 RO denials.  The Board finds that the Veteran's assertions that his service-connected heart disability causes him to have increased respiratory symptoms pertains to an unestablished fact necessary to substantiate the claim (a link to service-connected disability), and it, together with the medical records that document chronic COPD, raises a reasonable possibility of substantiating the claim.  As such, the Board finds that new and material evidence has been received to reopen the COPD claim.

Thyroid cancer

A November 2002 rating decision a claim for service connection for thyroid cancer.  The Veteran did not appeal the November 2002 RO decision and it became final.

In denying the Veteran's claim, the November 2002 RO decision noted that the Veteran did not develop thyroid cancer until many years after service, and further noted that the condition was not related to service, including exposure to herbicides during service in Vietnam.

In February 2010 the Veteran submitted an application to reopen the claim of entitlement to service connection for thyroid cancer.

At the time of the November 2002 RO decision, the record included the Veteran's service treatment records, which were negative for any thyroid condition.

Records beginning in April 2000 noted thyroid malignancy.

The additional medical evidence submitted since November 2002 merely shows that the Veteran has been diagnosed with thyroid cancer.  The additional evidence does not suggest that the Veteran's thyroid cancer was aggravated by or related to service.  While at his March 2012 Board hearing (March 2012 Board hearing transcript, page 9) the Veteran stated that a physician or physicians had told him that his thyroid cancer "could possibly" be related to his exposure to herbicides, the Veteran essentially indicated that no such statements had been reduced to writing, and the Veteran has not submitted any such records or requested that they be obtained.

The newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the claim in November 2002 is not new and material, and reopening of service connection for thyroid cancer, to include as due to exposure to herbicides, is not warranted.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for dyshydrotic eczema and dermatophytosis is denied.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for skin cancer is denied.

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for COPD, and, the claim is reopened.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for thyroid cancer is denied.


REMAND

While new and material evidence has been received to reopen the COPD claim, whether the Veteran has COPD disability that is related to service-connected ischemic heart disease is a medical question and requires medical expertise.  The Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this issue.

At a May 2011 VA psychiatric examination the Veteran stated that he was in receipt of Social Security Administration (SSA) disability benefits based on his COPD.  As such records are relevant to the COPD claim, an attempt to obtain these records should therefore be made.

As for the issue of entitlement to service connection for Type II diabetes mellitus, the Board finds that the record does not contain sufficient competent medical evidence to decide the claim.  In particular, the Board observes that records such as a December 2005 VA physician's note appears to indicate that the Veteran's hyperglycemia was secondary to steroids.  As such, the Board finds that affording the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's diabetes mellitus and his military service (or of other etiology) is appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since February 27, 2014, and associate them with the record.

2.  The AOJ should contact the SSA and request a copy of the Veteran's records regarding any claim for SSA disability benefits, including any SSA administrative decision(s) (favorable or unfavorable), and the medical records upon which the decision(s) were based.

3.  The Veteran should be scheduled for the appropriate VA examination regarding the claimed COPD.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has COPD disability that (a) had its onset in service, (b) is etiologically related to his active service, (c) is proximately due to service-connected ischemic heart disease, (d) was aggravated (made worse) by service-connected ischemic heart disease.

Rationale for all requested opinions shall be provided.

4.  The Veteran should be scheduled for the appropriate VA examination regarding the claimed diabetes mellitus.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent likelihood or greater) that the Veteran's diabetes mellitus had its onset in service or is etiologically related to his active service, to include exposure to herbicides during service.

A rationale for the requested opinion shall be provided.  

5.  The AOJ should then, based on all the evidence of record, adjudicate the issues of service connection for COPD and service connection for Type II diabetes mellitus.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the appellant and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


